BECKER, Circuit Judge,
dissenting.
The district court held that injunctive relief is not necessary to prevent harm to the employees' right to engage in concerted activity pending delayed final relief, reasoning that the size and intimacy of the discharged group suggests that the employees will be able to pick up where they left off upon eventual reinstatement. I do not believe that the record supports this position, or that it supports the district court’s alternative ground of decision — that Lenape’s actions were not sufficiently egregious to justify equitable relief. Additionally, I disagree with the majority’s view that Hexter’s lack of awareness of a unionizing effort mitigates the need for injunc-tive relief.
Because I believe that the district court’s conclusion that it was not “just and proper” to grant the relief requested by the Board is an abuse of discretion, I respectfully dissent.1
I.
The majority has accepted the district court’s finding that the discharged employees could readily resume concerted activity upon an eventual reinstatement. I believe this factual finding to be clearly erroneous.
The average grievance concerning an unfair labor practice apparently takes the NLRB 15 months to adjudicate. Kobell v. Suburban Lines, 731 F.2d 1076, 1094 n. 32 (3d Cir.1984).2 On the record before us, it is unlikely that the discharged employees would resume their concerted activity if they were not reinstated for over a year. Indeed, almost immediately after their discharge, the employees wrote management requesting reinstatement “unconditionally.” It appears that the discharged employees were so intimidated that they were willing to drop their grievances if they could have their positions back.
The district court found that because the discharged employees are a small and intimate unit, they are likely to resume concerted activity upon eventual reinstatement. But the notion of a small and intimate group, culled from Suburban Lines, should not be invoked as a talisman that renders section 10(j) relief unnecessary. In Suburban Lines, the discharged employees had been members of a union for twelve years and had successfully bargained with management. It was a reasonable inference that such a long-standing and experienced group would, upon eventual reinstatement, be willing to resume their con*1007certed activity. That inference does not apply in a case where an inchoate group is discharged upon its first collective action. Indeed, even in Suburban Lines we were reluctant to draw the inference that the discharged employees would reconstitute themselves as a group upon an eventual Board order of reinstatement, and did so only because there was no evidence to the contrary. I therefore believe that an injunction is necessary to preserve the Board’s remedial powers in the face of what appears to be a serious section (8)(a)(l) violation.
II.
In an effort to buttress its conclusion that the district court did not abuse its discretion in denying injunctive relief, the majority intimates that Lenape, because it lacked awareness of the unionization drive in Division 3, was not guilty of a section 8(a)(1) violation. Maj. Op. at 1005. I do not understand this argument. Section 8(a)(1) prohibits an employer from interfering with the exercise of Section 7 rights,’ which include concerted activities for mutual aid and protection. It seems clear to me that, contrary to the majority’s assertion, Lenape’s actions constituted “employer retaliation intended to destroy the bud of employee initiative aimed at bettering terms of employment and working conditions.” Hugh H. Wilson Corporation v. NLRB, 414 F.2d 1345, 1347 (3d Cir.1969), cert. denied, 397 U.S. 935, 90 S.Ct. 943, 25 L.Ed.2d 115 (1970). The majority concedes that Hexter was aware that concerted activity was occurring. I see no reason why his lack of awareness that this concerted activity included a unionization drive alters the conclusion that a section 8(a)(1) violation took place. Nor do I understand the majority’s view that because Hexter was unaware of the unionizing effort, “the pub-lie interest in safeguarding the collective bargaining process, both in its formative stages and subsequently, is not at stake here.” Maj. Op. at 1005. The public interest in protecting concerted activity for mutual aid and protection, see supra note 1, especially in its formative stages, is at stake here — regardless of whether Hexter knew that a unionization drive had commenced.3
III.
The district court also found, as an alternative or supplemental ground for its decision, that Lenape’s actions were not sufficiently egrégious to justify the award of equitable relief. I agree with the district court that “some measure of equitable principles comes into play” in determining whether to grant section 10(j) relief. Boire v. Pilot Freight Carriers, 515 F.2d 1185, 1192-93 (5th Cir.1975). However, I disagree with the district court’s assessment that Lenape’s actions were not egregious. Upon the very first concerted activity of the Division 3 employees, activity which by all appearances is protected by law, Lenape reacted with the most severe sanction available to it — the immediate discharge of the employees. I do not condone the tactics of the employees in this case, nor do I deny that some sanction may have been appropriate. But Hexter apparently made no effort to learn about the conditions that led the employees to walk out; rather, as noted, he precipitously discharged the employees and subsequently refused their request to return to work. Indeed, Hexter conceded that his motivation for refusing their offer to return was the desire to discourage similar activity in the other divisions— activity that is also legally protected.
*1008In my view, Lenape’s conduct was plainly egregious. Thus equitable considerations incontrovertibly weigh in favor of granting section 10(j) relief. See Kaynard v. MMIC, Inc., 734 F.2d 950 (2nd Cir.1984) (egregiousness of employer’s conduct is a factor in determination of whether section 10(j) relief is appropriate).
IV.
For the reasons stated above, I believe that the law of this circuit and the purposes underlying section 10(j) command the conclusion that interim reinstatement is “just and proper” in this case. I believe the district court’s conclusion to the contrary was based on clearly erroneous findings of fact, and constituted an abuse of discretion. Therefore, I respectfully dissent.

. The major cases in this circuit involving section 10(j) relief have involved an ongoing collective bargaining process, see Kobell v. Suburban Lines, 731 F.2d 1076, 1092 (3d Cir.1984); Eisenberg v. Wellington Hall Nursing Home, Inc., 651 F.2d 902 (3d Cir.1981); and Lenape suggests that section 10(j) relief should be limited to such situations. The majority apparently rejects this proposition since it does not dispose of the case on this basis (though it does assert at one point that “the public interest in safeguarding the collective bargaining process ... is not at stake here." Maj. Op. at 1005.) Because the majority’s implicit holding on this point is significant, it is useful to amplify it.
In Wellington Hall, we held that the fact that the discharged employees could eventually be reinstated and given backpay did not render section 10(j) relief unnecessary. Rather, we held, section 10(j) relief was needed to prevent damage to a collective bargaining process. Lenape’s suggestion that this holding is limited to cases involving a collective bargaining process is founded on neither logic nor policy.
The rationale underlying Wellington Hall was that the public interest in employees’ capacity to take collective action to improve their position would be defeated if improperly discharged employees were not reinstated during the lengthy period it takes the NLRB to adjudicate unfair labor practice claims. The discharged Lenape employees had embarked upon a campaign of concerted activity to improve their workplace conditions. From the standpoint of the public interest, it is as important that protection be given to this kind of activity as to a formal collective bargaining process. Indeed, it may be more important since, in the instant case, efforts to unionize were nipped in the bud by the employees’ discharge. See Maram v. Universidad Intraamericana De Puerto Rico Inc., 722 F.2d 953 (1st Cir.1983) (section 10(j) relief appropriate where employees in early stages of unionizing campaign were discharged).


. It is possible, of course, that this time period has changed since our recent decision in Suburban Lines, but it is unlikely that it has changed substantially.


. I note, too, my uneasiness about the district court’s dismissal of the likely chilling effect upon the employees at the other Lenape divisions. In Wellington Hall, we observed that the "discharge of active and open union supporters ... risks a serious adverse impact on employee interest in unionization.” 651 F.2d at 907, quoting Kaynard v. Palby Lingerie Inc., 625 F.2d 1047, 1053 (2d Cir.1980). Here, especially in light of Hexter’s expressed intent to discourage other concerted activity, see Maj. Op. at 1002, the inference seems as strong as in Wellington Hall that employees other than those discharged will be discouraged from concerted activity unless interim relief is granted.